             Case 1:18-cv-02131-PLF Document 14 Filed 10/03/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NELSA MONTUFAR-MEJIA and
E.A.M., a minor,

                    Plaintiff,
                                                    Case No. 1:18-cv-02131-PLF
        v.
                                                    Judge Paul L. Friedman
U.S IMMIGRATION AND CUSTOMS
ENFORCEMENT (“ICE”), ET AL.,

                  Defendants.


                             DISMISSAL WITHOUT PREJUDICE

       Plaintiffs Nelsa Montufar-Mejia and E.A.M., a minor, (“Plaintiffs”), through their

undersigned counsel and pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

dismiss this action to the following terms:

   1. Plaintiffs hereby dismiss all claims without prejudice, and request the Court lift the

       Temporary Restraining Order.

   2. Each party will bear its own costs and fees, including but not limited to attorneys’ fees.

Dated: October 3, 2018


                                                    /s/Timilin Sanders
                                                    Anne Robinson, DC Bar No. 503232
                                                    Timilin Sanders, DC Bar No. 989110
                                                    Clayton LaForge, DC Bar No. 1033938
                                                    LATHAM & WATKINS LLP
                                                    555 Eleventh Street, NW
                                                    Washington DC 20004
                                                    (202) 637-2200
                                                    anne.robinson@lw.com
                                                    timilin.sanders@lw.com
                                                    clayton.laforge@lw.com
                                                    Attorneys for Plaintiffs
